Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS:
Claim 3, last line: “grove” has been changed to --groove--.
Claim 13, line 6: “grove” has been changed to --groove--.

Reasons for Allowance
Claim 1-19 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Wada (US 2007/0223744 A1), teaches a horn mounting structure (Fig. 5B), comprising:
a shell (4a), wherein a sound hole (11a) is formed at a side surface of the shell (see Fig. 5B);
a mounting groove (portion of 4a that 14 sits in) formed inside the shell, wherein the sound hole is communicated with the mounting groove (11a connects to 9a which connects to 8a, and 8a is in the groove);
a holder (14), wherein the holder is bonded in the mounting groove through a bond (¶ 0090), and a front sound chamber (8a) is formed 
a speaker (3a), wherein the horn is bonded to one side of the holder facing away from the shell (see Fig. 5B) 
Wada fails to disclose 
wherein the holder is bonded in the mounting groove through a sealant, and a front sound chamber is formed at one side of the holder facing to the sound hole, and
a horn, wherein the horn is bonded to one side of the holder facing away from the shell (see Fig. 5B) through the sealant.
Additionally, the prior art of record does not make obvious
In regard to claim 10, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 10 because:
The closest prior art of record, Wada (US 2007/0223744 A1), teaches an electronic device, comprising:
a horn mounting structure (Fig. 5B), comprising:
a shell (4a), wherein a sound hole (11a) is formed at a side surface of the shell (see Fig. 5B);
a mounting groove (portion of 4a that 14 sits in) formed inside the shell, wherein the sound hole is communicated with the mounting groove (11a connects to 9a which connects to 8a, and 8a is in the groove);
a holder (14), wherein the holder is bonded in the mounting groove through a bond (¶ 0090), and a front sound chamber (8a) is formed 
a speaker (3a), wherein the speaker is bonded to one side of the holder facing away from the shell (see Fig. 5B) 
Wada fails to disclose 
wherein the holder is bonded in the mounting groove through a sealant, and a front sound chamber is formed at one side of the holder facing to the sound hole, and
a horn, wherein the horn is bonded to one side of the holder facing away from the shell (see Fig. 5B) through the sealant.
Additionally, the prior art of record does not make obvious
Claim 2-9, 11-19 is/are dependent upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687